489 F.2d 733
Ernest MAYS, Jr., Plaintiff-Appellee,v.Louis S. NELSON, Warden, San Quentin Prison, et al.,Defendants-Appellants.
No. 71-1655.
United States Court of Appeals, Ninth Circuit.
Dec. 27, 1973.

Before KOELSCH, BROWNING and ELY, Circuit Judges.

ORDER

1
On petition for certiorari, the judgment of this court reported at 464 F.2d 585 was vacated and the cause remanded to this court for further consideration in light of Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973).


2
Upon further consideration, it is ordered that the judgment of the district court be, and it is hereby, vacated; and the cause is remanded to the District Court for the Northern District of California, 323 F. Supp. 587 for further consideration in light of Gagnon v. Scarpelli.